Judgment unanimously affirmed, with costs. Memorandum: Plaintiffs instituted this action to recover money due for the rental of heavy construction equipment to defendant. The appeal presents only questions of fact as to the agreement between the parties and the reasonable rental value of the equipment. The trial court found upon sufficient evidence that appellant agreed to rent plaintiffs’ equipment and, inasmuch as the equipment was not rented for a specified period but on an as needed basis, the court properly found that the use should be paid for on an hourly rather than a monthly basis. (Appeal from judgment of Onondaga Supreme Court—foreclose mechanic’s lien.) Present—Moule, J. P., Cardamone, Simons, Dillon and Witmer, JJ.